         Case 4:20-mj-01487 Document 2 Filed on 08/18/20 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas
                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS                             ENTERED
                              HOUSTON DIVISION                                 August 18, 2020
                                                                              David J. Bradley, Clerk

UNITED STATES OF AMERICA                      §
                                              §
versus                                        §    Case No. 4:20−mj−01487 *SEALED*
                                              §
Muzzamil Husnain Zaidi                        §


                   ORDER OF DETENTION PENDING HEARING


     A hearing in this case is scheduled as follows:

                 Identity, Preliminary Examination, and Detention Hearing
                                August 19, 2020 at 02:00 PM
                                         by video

       IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody
of the United States Marshal or any other authorized officer. The custodian must bring the
defendant to the hearing at the time, date, and place set forth above.


Date: August 18, 2020
